              Case 2:20-cr-00132-RAJ Document 44 Filed 11/19/20 Page 1 of 2




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                          NO. CR20-132 RAJ
11
                              Plaintiff,
                                                          PROTECTIVE ORDER
12
13
                         v.
14
       NATASHA OAKLEY,
15
                              Defendant.
16
17          Upon the unopposed motion of the United States, and the Court being advised as
18 to the nature of this case, it is hereby:
19          ORDERED that pursuant to Rule 16(d)(1), Federal Rules of Criminal Procedure,
20 counsel of record for DEFENDANT shall not provide DEFENDANT or any other person
21 with copies of, or allow the review of, any discovery material produced by the
22 government which contains:
23              (a) personal identifying information of any individual, including without
24              limitation, any individual’s date of birth, social security number, current
25              address, telephone number, email address, driver’s license number,
26              professional license number, or family members’ names (“Personal
27              Information”) unless it belongs to the individual defendant;
28
     PROTECTIVE ORDER - 1                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Oakley, CR20-132 RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00132-RAJ Document 44 Filed 11/19/20 Page 2 of 2




 1              (b) financial information of any individual (other than the defendant) or
 2              business, including without limitation, bank account numbers, credit or debit
 3              card numbers, account passwords, account names and contact information,
 4              account history, account balances, account statements, or taxpayer
 5              identification numbers (“Financial Information”) unless it belongs to the
 6              defendant; or
 7              (c) sensitive information regarding the operation of the FDC, including without
 8              limitation, surveillance footage from the facility.
 9         Notwithstanding the foregoing, defense counsel may provide discovery to
10 defendant if:
11         (a) The defense team first redacts the material described above from the discovery
12              material; or
13         (b) The defense team personally supervises defendant’s review of the unredacted
14              material. In such cases, defendant shall not be permitted to make any notes or
15              other record of Personal Information or Financial Information.
16         IT IS FURTHER ORDERED that, subject to the restrictions above, neither
17 defense counsel nor defendant shall provide any unredacted discovery material produced
18 by the government to any person without the government’s express written permission,
19 except that defense counsel may provide discovery material to those persons who are
20 necessary to assist counsel of record in preparation for trial or other proceedings and who
21 agree to be bound by the terms of this Protective Order.
22
23         DATED this 19th day of November, 2020.
24
25
                                                       A
26                                                     The Honorable Richard A. Jones
                                                       United States District Judge
27
28
     PROTECTIVE ORDER - 2                                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Oakley, CR20-132 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
